Citation Nr: 0737698	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected back disorder, evaluated as 20 percent disabling, 
for the period prior to December 5, 2005.

2.  Entitlement to an increased evaluation for a service-
connected back disorder, evaluated as 40 percent disabling, 
for the period on and after December 6, 2005.

3.  Entitlement to an effective date earlier than May 11, 
2006, for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In his hearing before the Board in October 2007, the veteran 
raised the issue of entitlement to service connection for a 
stomach disorder, secondary to his service-connected back 
disorder.  This issue has not been developed for appellate 
review, and is therefore referred to the RO for appropriate 
disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an increased rating for his 
service-connected back disorder.  Specifically, the veteran 
claims that a 60 percent evaluation is warranted because he 
meets the criteria of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under this Formula, the disability evaluation is assigned 
based on the number of weeks during the previous 12 months 
that the veteran experienced incapacitating episodes.  An 
incapacitating episode is a period of acute signs and 
symptoms due to this disability that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2007).  
Accordingly, to properly evaluate the veteran under this 
Diagnostic Code, it is necessary to determine how many weeks 
in any 12 month period that he was prescribed bed rest by a 
physician for his back disorder.

There are multiple references to periods when the veteran was 
house bound or required bed rest in the VA medical records.  
However, all of these references are based on the veteran's 
reported history and are therefore not sufficient to show 
that the periods cited required bed rest prescribed by a 
physician.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The only medical evidence of 
record which shows that a physician prescribed bed rest for 
the veteran's back disorder is a January 2006 letter from a 
private physician.  In this letter, the private physician 
stated that the veteran "requires intermittent bed rest to 
control his symptoms and I don't see this changing in the 
future."  The word "intermittent" is too vague to allow 
the Board to determine the number of weeks in any 12 month 
period that the veteran was prescribed bed rest for his back 
disorder.  The veteran's complete medical records from this 
private physician are necessary to determine how often bed 
rest was prescribed for his back disorder.  The RO has not 
attempted to obtain the veteran's complete medical records 
from this private physician.

In regards to the veteran's claim for an earlier effective 
date for a total disability rating for compensation purposes 
based on individual unemployability (TDIU), the Board notes 
that the date the veteran met the schedular criteria for TDIU 
is a determinative factor.  It is possible that information 
obtained from the above mentioned private physician could 
change the date at which the veteran first met the schedular 
criteria for TDIU.  Accordingly, the veteran's claim for an 
earlier effective date for TDIU is "inextricably 
intertwined" with his increased rating claims and it must be 
remanded, pending the determination of the other issues.  
Holland v. Brown, 6 Vet. App. 443 (1994)

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain, with any 
necessary authorization from the 
veteran, copies of all of the veteran's 
medical treatment records held by the 
private physician who wrote the January 
2006 letter.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain these 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




